SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

184
CA 10-01281
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND GORSKI, JJ.


DOMINIC R. PARTON, PLAINTIFF-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

ONONDAGA COUNTY, DEFENDANT-APPELLANT,
ET AL., DEFENDANTS.


GORDON J. CUFFY, COUNTY ATTORNEY, SYRACUSE (MARY J. FAHEY OF COUNSEL),
FOR DEFENDANT-APPELLANT.

SUGARMAN LAW FIRM, LLP, SYRACUSE (AMY M. VANDERLYKE OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County (John
C. Cherundolo, A.J.), entered January 6, 2010. The order granted the
application of plaintiff for leave to file and serve a late notice of
claim.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Supreme Court did not abuse its discretion in
granting plaintiff’s application seeking leave to serve a late notice
of claim pursuant to General Municipal Law § 50-e (5). Plaintiff
offered a reasonable excuse for failing to serve the notice of claim
within the statutory 90-day period (see § 50-e [1] [a]; see generally
Matter of LaMay v County of Oswego, 49 AD3d 1351, 1352, lv denied 10
NY3d 715). Contrary to defendant’s contention, plaintiff “made a
persuasive showing that [Onondaga County (defendant)] ‘acquired actual
knowledge of the essential facts constituting the claim’ . . .[, and
defendant has] made no particularized or persuasive showing that the
delay caused [it] substantial prejudice” (Wetzel Servs. Corp. v Town
of Amherst, 207 AD2d 965; see Matter of Rodriguez v Western Regional
Off-Track Betting Corp., 74 AD3d 1811).




Entered:    February 18, 2011                   Patricia L. Morgan
                                                Clerk of the Court